Detailed Action
This is the final office action for US application number 17/143,591. Claims are evaluated as filed on February 9, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed February 9, 2022 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Ritland teaches all the newly-amended limitations and is capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that Ritland does not disclose making its device available in a kit as Figs. 4 and 18 are different views of one embodiment and Fig. 19 is a view of a different embodiment as provided by paragraphs 17, 31, and 32 (Remarks p. 7), Examiner notes that a kit has been interpreted as “a set of articles or equipment needed for a specific purpose” (https://www.lexico.com/en/definition/kit). Fig. 18 shows both a bone hook tool and a second tool, i.e. a kit. With regards to the argument that Figs. 4 and 18 are different views of one embodiment and Fig. 19 is a view of a different embodiment as provided by paragraphs 17, 31, and 32, Examiner notes that ¶17 discloses that Fig. 4 is a second embodiment of a retractor, ¶31 .
Applicant's arguments with respect to claims 45, 34-37, and 39-41 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 44, 24-28, and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ritland (US 2005/0228233).
As to claim 44, Ritland discloses a kit (Figs. 18, 19, and 4, ¶s 53-55) comprising: a bone hook tool (20, 20’, 20”) comprising: a bent tip (Fig. 18) with an indented surface (46, Figs. 18 and 19, ¶52) on an outer side of the bent tip (Figs. 18 and 19, ¶52); and a second tool (48) having a convex or a rounded surface (Fig. 18) on a second tool lengthwise portion (Fig. 18) capable of being placed in the indented surface of the bone hook tool (Fig. 18, ¶s 52 and 55), wherein the second tool is a blunt trocar (Fig. 18, ¶55) or other elongate surgical instrument (48) having a conical tip (lower-right end of 48 as shown in Fig. 18, Fig. 18), wherein the indented surface of the bone hook tool is capable of accepting the convex or the rounded surface of the second tool (Figs. 18 and 19, ¶s 52 and 55) capable of use to remove or disassemble a removable part from a trial part or from an implant without dislocation of a hip in a hip arthroplasty procedure (if one chooses to use the kit as such, due to the shown structure in Figs. 4, 18, and 19).
As to claim 24, Ritland discloses that the indented surface is capable of accepting the rounded surface of the second tool (Figs. 18 and 19, ¶s 52, 54, and 55).
As to claim 25, Ritland discloses the indented surface is smooth or textured (Figs. 18 and 19).
As to claim 26, Ritland discloses that the bone hook tool is capable of being engaged with the second tool with a tip end of the bent tip inserted into a hole on the trial part or the implant and a tip of the second tool inserted into a hole on the removable part (Figs. 18 and 19 show that the structures are capable of achieving this function), and 
As to claim 27, Ritland discloses that the removable part is disassembled when a tip of the second tool is moved away from a tip end of the bone hook tool (Figs. 18 and 19 show that the structures are capable of achieving this function).
As to claim 28, Ritland discloses that the second tool is a blunt trocar (Fig. 18, ¶55), and the removable part that the indented surface is capable of accepting a convex or rounded surface of a second tool (Figs. 18 and 19) capable of use to be a trial neck in a surgical procedure of replacing a hip joint (if one chooses to use the kit as such, due to the shown structure in Figs. 18 and 19).
As to claim 43, Ritland discloses that said removable part that the indented surface is capable of accepting is a trial neck in a surgical procedure of replacing a hip joint (if one chooses to use the kit as such, due to the shown structure in Figs. 4, 18, and 19).

Allowable Subject Matter
Claims 45, 34-37, and 39-41 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/AMY R SIPP/Primary Examiner, Art Unit 3775